Per Curiam:
In so far as this judgment rests upon a finding that plaintiff did not deliver the eighteen tons of coal in dispute the verdict is against the evidence. As to the other branch of the case it is quite clear that the coal furnished by plaintiff was what was ordered by defendant. The judgment and order appealed from must be reversed and a new trial granted, with costs to appellant to abide the result. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event.